DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 10/22/2022 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/24/2020.  The information disclosed therein was considered.

Terminal Disclaimer
1. The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent patent (US10839905) granted on 11/07/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
1.    Claims 25-43 are allowable.

2.    The double patenting rejection has been overcome with the terminal disclaimer.



Regarding claim 1, Louie et al (US20140198551 FIG 6; [0010) discloses content addressable memory array (FIG 6; array 80) comprising a plurality of content addressable memory cells arranged in a plurality of rows and columns (70a-76n and 74a-74p), wherein each said content addressable memory cell ([0010 & 0177] CAM cell 50). 

Kurokawa et al (US20160211381 FIG 2 & 16; Abstract; discloses a transistor 712t is connected to the gate of a floating transistor FN11)

 Fossum et al (US20100329043 FIG 1; discloses a two –transistor floating body).

 Fossum et al (US20110222337 FIG 4; [0010], & Passotti et al (US8493787 FIG 2E).

However, with respect to claim 25, none of the prior art teaches, suggests or renders obvious, either alone in combination a first floating body transistor; a second floating body transistor; a third transistor; and a fourth transistor; wherein said first floating body transistor is connected to a gate of said third transistor; and wherein said second floating body transistor is connected to a gate of said fourth transistor. Claims 26-34 are allowed because of their dependency to the allowed base claim 25.

However, with respect to claim 35, none of the prior art teaches, suggests or renders obvious, either alone in combination a first bipolar device having a first floating base region, a first collector, and a first emitter; a second bipolar device having a second floating base region, a second collector, and a second emitter; a third transistor; and a fourth transistor; wherein said first bipolar device is connected to a gate of said third transistor; and wherein said second bipolar device is connected to a gate of said fourth transistor. Claims 35-43 are allowed because of their dependency to the allowed base claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827